Motion to amend remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following:
"A question under the Federal Constitution was presented and necessarily passed upon by this court. The plaintiff contended that Sections 61-a, 61-i, of the Civil Practice Act of the State of New York (Chapter 263 of the Laws of 1935), in so far as they abolish the right of action to recover damages in an action for alienation of affections and criminal conversation, are repugnant to, and violative of, the Fourteenth Amendment to the Constitution of the United States. This court held that such laws are not repugnant to, or violative of, the Fourteenth Amendment to the Constitution of the United States." (See 274 N.Y. 22.) *Page 571